Citation Nr: 1313444	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  06-39 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for service-connected hypertension to include the propriety of a discontinued award of service-connected benefits for hypertension from August 1976 to January 2005.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a November 2005 rating decision by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Cleveland, Ohio, which assigned a noncompensable rating for hypertension effective January 12, 2005; and which denied service connection for anxiety disorder.  

These claims were previously denied by the Board in a May 2010 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (hereinafter "Court").  In a February 2012 memorandum decision, the Court vacated the Board's May 2010 decision and remanded the matter for further action.  The Board subsequently remanded the appeal to the RO via the Appeals Management Center (hereinafter "AMC") in Washington, DC, in September 2012, for additional development of the record.  

In February 2013 the RO granted service connection for anxiety disorder, thus this claim is no longer in appellate status and will not be addressed here.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  In a separate supplemental statement of the case (hereinafter "SSOC"), also issued in February 2013, the RO continued to deny the claim for entitlement to a compensable rating for service-connected hypertension to include the propriety of a discontinued award of service-connected benefits for hypertension from August 1976 to January 2005.  

In a VA Form 21-526, Veteran's Application for Compensation or Pension, received in June 2011, the Veteran filed a claim for special monthly compensation for loss of use of a creative organ.  As this claim has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (hereinafter "AOJ"), the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDING OF FACT

In a statement dated on April 8, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal as to the matter of entitlement to a compensable rating for service-connected hypertension to include the propriety of a discontinued award of service-connected benefits for hypertension from August 1976 to January 2005.  


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to a compensable rating for service-connected hypertension to include the propriety of a discontinued award of service-connected benefits for hypertension from August 1976 to January 2005 have been met.  38 U.S.C.A. §§7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

The record reflects that the Veteran perfected an appeal regarding the claim for entitlement to a compensable rating for service-connected hypertension to include the propriety of a discontinued award of service-connected benefits for hypertension from August 1976 to January 2005.  As noted, in correspondence dated April 8, 2013, the Veteran indicated that he no longer wished to pursue his appeal, and requested the withdrawal of his claim for entitlement to a compensable rating for service-connected hypertension to include the propriety of a discontinued award of service-connected benefits for hypertension from August 1976 to January 2005.  

The Board finds that the Veteran's written statement qualifies as a valid withdrawal of the issue of entitlement to a compensable rating for service-connected hypertension to include the propriety of a discontinued award of service-connected benefits for hypertension from August 1976 to January 2005.  See 38 C.F.R. § 20.204.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.  


ORDER

The appeal regarding the claim for entitlement to a compensable rating for service-connected hypertension to include the propriety of a discontinued award of service-connected benefits for hypertension from August 1976 to January 2005 is dismissed.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


